Citation Nr: 0315294	
Decision Date: 07/09/03    Archive Date: 07/17/03	

DOCKET NO.  97-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome of the lumbar spine, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
November 1982, and from April 1986 to December 1993.  He 
served in Saudi Arabia during the Persian Gulf War.

This matter arises from various rating decisions rendered 
since February 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, that denied the 
benefit sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the veteran was afforded a 
videoconference hearing before a member of the Board.  That 
member, however, is no longer with the Board.  Accordingly, 
pursuant to his authority under 38 U.S.C.A. §§ 7101, 7102 
(West 1991) and 38 C.F.R. § 19.3 (2002), the Chairman has 
reassigned the case to another member for further appellate 
consideration.  

During the appellate process, this case was remanded to the 
RO for further action and adjudication.  That was 
accomplished, and the case was returned to the Board for 
further appellate consideration on March 19, 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Symptomatology associated with the veteran's service-
connected intervertebral disc syndrome includes the veteran's 
subjective complaints of pain and limitation of function, 
clinical findings of moderate degenerative disc disease with 
minimal neurological deficits, and no indication of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  


CONCLUSION OF LAW

A rating in excess of 20 percent for intervertebral disc 
syndrome of the lumbar spine is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, DC 5293 (effective September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 



In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was furnished a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  The veteran also was 
provided a personal hearing before a member of the Board, and 
was given an opportunity to submit additional evidence.  By a 
letter dated January 16, 2003, he also was notified of 
detailed information about the new rights provided under the 
VCAA.  That correspondence described the evidence needed to 
substantiate the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The record 
indicates that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Moreover, 
as the record is complete, the obligation under the VCAA for 
VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.  

II.  Increased Rating for Degenerative Disc Disease of the 
Lumbar Spine

The veteran contends that his service-connected degenerative 
disc disease of the lumbar spine is more severe than 
currently evaluated.  He cites pain and the necessity for 
medication to relieve his pain in support thereof.  

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2002).  Where entitlement to service connection has 
been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This is 
so, despite the fact that a given disability must be viewed 
in relation to its history.  See 38 C.F.R. § 4.1 (2002); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board notes that effective September 23, 2002, (during 
the pendency of this appeal), substantive changes were made 
to the schedular criteria for evaluating intervertebral disc 
syndrome as set forth in 38 C.F.R. § 4.71a, DC 5293.  When 
the law or regulation applicable to a given claim changes 
after the claim has been filed or reopened, but before the 
appeal process has been concluded, the version most favorable 
to the veteran will apply, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, in order to give the veteran every 
consideration with respect to the issue on appeal, the Board 
will consider the former and the revised schedular criteria 
in evaluating the veteran's service-connected degenerative 
disc disease of the lumbar spine.  

Prior to September 23, 2002, degenerative disc disease of the 
lumbar spine was to be evaluated as 20 percent disabling when 
moderate in nature with recurring attacks.  A higher 
disability evaluation (40 percent) required symptoms that 
were severe in nature with recurring attacks and only 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (prior 
to September 23, 2002).  

The revised schedular criteria effective September 23, 2002, 
provide for a 20 percent disability evaluation for 
intervertebral disc syndrome of the lumbar spine when 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 
higher disability evaluation (40 percent) requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
In this regard, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5293 
(effective September 23, 2002).  It is within the foregoing 
context that the facts in this case must be evaluated.  

Service medical records indicate that the veteran injured his 
low back after accidentally being hit by a heavy barrel.  A 
large herniated disc at the L4-L5 level was diagnosed, and 
the veteran underwent a laminectomy and diskectomy at L4-L5 
on the right in May 1988.  

A magnetic resonance imaging study (MRI) of the lumbar spine 
conducted in early 1993 reflected herniated discs at L4-L5 
and L5-S1.  Electromagnetic imaging studies (EMG) reflected 
denervation in L5 distribution.  However, the veteran's 
reflexes were normal despite subjective complaints of 
paresthesias in the lower extremities.  

The veteran underwent a VA physical examination in June 1994.  
Although sensory examination of the lumbar spine was 
generally intact, some diminution of pinprick and sense of 
temperature in the distribution of the L5 segment was noted.  
Forward flexion of the lumbar spine was limited to 
60 degrees, and backward extension was to less than 
10 degrees.  Lateral bending was to 30 degrees in each 
direction, and lateral rotation was to 25 degrees.  X-rays 
taken reflected severe narrowing of the disc space at L4-L5 
with spurs at the adjacent vertebrae.  The diagnosis was 
postoperative herniated disc at L4-L5 with partial deficit in 
the right lower extremity as a postoperative residual.  

During VA medical treatment conducted in 1996, the veteran 
complained of pain radiating down the left calf.  No motor 
weakness, however, was observed.  Hypesthesia at L4-L5 on the 
left and paravertebral back spasms were noted.  A MRI 
conducted in March 1996 reflected moderate to large left 
paracentral disc herniation at L5-S1 resulting in left S1 
nerve root impingement.  Degenerative disc disease at L4-L5 
did not result in any significant neural impingement.  
Following surgery in May 1996, slightly decreased sensation 
in the left leg distal to the right knee was 
observed; however, motor strength in both legs was within 
normal limits.  

An MRI conducted in early 1997 reflected degenerative disc 
disease at multiple levels with no obvious nerve impingement.  
During a VA physical examination conducted during the 
following month, muscle tone and rapid alternating movements 
of the lower extremities were within normal limits.  No other 
abnormalities of the muscles of the lower extremities were 
observed.  However, hypesthesia with diminished pinprick in 
the region of L4-L5 on the right was noted.  Aside from 
stiffness, the veteran's gait otherwise was normal.  Then, 
during a VA physical examination conducted in April 1998, the 
veteran complained of constant low back pain.  He indicated 
that this increased with lifting and bending, sitting and 
prolonged standing.  He did not require any orthopedic device 
to enhance back support, however.  

In December 1999, the veteran underwent a diskectomy at the 
L2-L3 level for disc fragment removal and nerve root 
decompression.  Following this, he was noted to ambulate 
without difficulty.  He then underwent a VA physical 
examination in April 2000.  He indicated that he was 
functioning at full capacity.  Some decreased bulk of the 
lumbosacral paraspinal muscles with mild tenderness on 
palpation was present.  Strength in the lower extremities was 
within normal limits, as were muscle tone and bulk.  No 
fasciculation was appreciated by the examiner.  Sensory 
examination of the lower extremities reflected generally 
decreased light touch and pinprick.  Heel and toe walking was 
unremarkable, and the veteran's Romberg and tandem gait were 
normal.  

The veteran most recently underwent a VA physical examination 
in January 2002.  The veteran's history was noted in detail 
by the examining physician.  During physical examination, the 
veteran was observed to be well nourished, well developed, 
and in no apparent distress.  Strength in his lower 
extremities was within normal limits, and the examiner 
observed that the veteran's musculature was extremely well 
developed.  Both tone and rapid alternating movements of the 


various muscle groups tested were within normal limits.  No 
atrophy, fasciculation, or tremor was observed.  Although the 
veteran's gait was stiff during formal examination, it 
loosened up and became completely normal as he left the 
examination room and walked down the hallway.  He was able to 
arise on his toes and heels without difficulty.  Although 
some sensory deficits in the lower extremities were observed, 
no functional impairment of the lower extremities was 
present.  He was observed to have forward flexion past 
90 degrees and extension to 35 degrees.  Both left and right 
lateral bending were to 35 degrees, left rotational twisting 
was to 30 degrees, and right rotational twisting was to 
35 degrees.  The examiner indicated that the veteran suffered 
from surgically treated degenerative disc disease of the 
lumbosacral spine.  The examiner also felt that the veteran's 
complaints were out of proportion to any objective physical 
findings, especially given his level of muscular development 
and the fact that he complained of chronic pain despite no 
signs of acute distress.  The examiner also observed that the 
veteran's low back disability did not hinder his ability to 
work full time.  

In view of the foregoing, the Board finds no reasonable basis 
upon which to grant a schedular evaluation for the veteran's 
service-connected intervertebral disc syndrome of the lumbar 
spine in excess of the 20 percent currently assigned.  This 
is true under both the old and new criteria previously cited.  
Symptomatology has not been shown to be more than moderate 
with recurring attacks.  Therefore, an evaluation in excess 
of 20 percent is not warranted under the schedular criteria 
in effect prior to September 23, 2002.  Moreover, the 
evidence does not demonstrate that the veteran has 
experienced incapacitating episodes (bed rest prescribed by a 
physician and treatment by a physician) having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Parenthetically, the Board notes 
that a rating in excess of that currently assigned is not 
warranted under any other potentially applicable diagnostic 
codes.  See 38 C.F.R. § 4.71a, DC 5286, 5289, 5292, 5295.  
The disability at issue has not resulted in complete bony 
fixation of the lumbar spine; nor has it resulted in severe 
limitation of motion of that spinal segment.  Moreover, there 
is no indication that it has resulted in listing of the whole 


spine to the opposite side with positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  

Alternatively, a rating in excess of that currently assigned 
for the veteran's lumbar intervertebral disc syndrome may be 
granted if it is demonstrated that this disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002).  The record 
indicates that the veteran currently is employed full time.  
Although his low back disability has required treatment over 
the years, there is no indication that it has markedly 
interfered with his employment beyond that contemplated by 
the applicable Schedular standards.  The percentage ratings 
in 38 C.F.R. Part 4 represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from injuries and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2002).  Absent evidence 
of either marked interference with employment or periods of 
hospitalization more frequent than those reflected by the 
record for the disability at issue, there is no basis to 
conclude that this disability is more severe than that 
contemplated by the aforementioned schedular provisions.  
Thus, the failure of the RO to submit the case for 
consideration by the Under Secretary for Benefits or the 
Director, Compensation & Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" 
all the evidence and material of record; the benefit of the 
doubt provision only applies where there is an approximate 
balance of positive and negative evidence).  


ORDER

An increased rating for intervertebral disc syndrome of the 
lumbar spine is denied.  



                       
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

